DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on April 16, 2021 and June 10, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2013167485 A).
Claims 10-12 and 13-15 presents a method and a non-transitory computer-readable recording medium, respectively, according to the uniformity property acquisition apparatus of claims 1-8.  Therefore, the argument made against claims 1-8 also applies, mutatis mutandis, to claims 10-12 and 13-15.
Tanaka et al. teaches a slurry kneading degree measuring apparatus comprising:

    PNG
    media_image1.png
    428
    409
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    394
    425
    media_image2.png
    Greyscale

With regard to claims 1, 10 and 13, a uniformity property acquisition apparatus (FIG. 1, slurry kneading degree measuring device 1) configured to acquire a uniformity property (kneading degree or dispersion degree of solid particles) of a mixture (slurry) in which an insoluble solid matter (solid particles) is mixed in liquid, the uniformity property acquisition apparatus (FIG. 1, slurry kneading degree measuring device 1) comprising: a pair of electrodes (FIG. 1, electrodes 7 of the pair of electrode rods 8) configured to apply AC signal to the mixture (slurry); measurement unit (FIG. 1, AC impedance measuring instrument 9) configured to measure impedance of the mixture (slurry) based on a response signal flowing through the mixture (slurry) when the AC signal is applied to the mixture (slurry); and processing unit (FIG. 1, control device 21) configured to acquire the uniformity property (kneading degree or dispersion degree of solid particles) of the mixture (slurry) based on the impedance measured by the measurement unit (FIG. 1, AC impedance measuring instrument 9) (For more details please read: Abstract; and paragraphs: [0001], [0002], [0006] and [0029]).
With regard to claim 13, as clearly seen in FIG. 1, it is inherent that the uniformity property acquisition apparatus (FIG. 1, slurry kneading degree measuring device 1) includes a non-transitory computer-readable recording medium (a RAM, and a ROM) including a program configured to cause a computer (control device 21) to execute a method of acquiring a uniformity property of a mixture in which an insoluble solid matter is mixed in liquid as recited in claim 10 and as discussed in the above rejection (Paragraphs: [0001], [0002], [0006] and [0029]).
With regard to claims 2, 11 and 14, the processing unit (FIG. 1, control device 21) is configured to set an equivalent circuit (FIG. 6b, equivalent circuit including a first RC circuit and a second RC circuit), in which a parallel circuit (FIG. 6b, first RC circuit and second RC circuit) formed of a resistor and a constant phase element  is employed as an element , from the impedance measured in the measurement unit (FIG. 1, AC impedance measuring instrument 9), configured to generate data indicating complex plane impedance (FIG. 6a) by executing an equivalent circuit analysis using the set equivalent circuit (FIG. 6b, equivalent circuit including a first RC circuit and a second RC circuit), and configured to calculate the uniformity property based on a parameter related to the parallel circuit (FIG. 6b, first RC circuit and second RC circuit) (Paragraphs: [0032]-[0037]).
With regard to claims 3-8, these claims are directed to an apparatus whose features are further recited functionally.  However, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (See MPEP 2114).  It is held in the USPTO and EPO that an apparatus “configured to” do something has to be interpreted as meaning an apparatus set up to do something and not necessarily being an apparatus, which actually does something.  Therefore, a claim which has to be considered as being “configured to” carry out method steps, is not actually carrying out those method steps, and therefore, the unperformed method steps do not form part of the claim limitation in actuality.  The processing unit (FIG. 1, control device 21)  in combination with the measurement unit (FIG. 1, AC impedance measuring instrument 9) is fully capable of performing functions as recited in claims 3-8, respectively (For more details please read: Abstract; and paragraphs: [0001], [0002], [0006], [0029] and [0032]-[0037]).
With regard to claims 5, 11, 12, 14 and 15, a frequency control unit (FIG. 1, AC impedance measuring instrument 9) configured to control frequency of the AC signal, or the AC signal is applied to the mixture while changing frequency of the AC signal (Paragraphs: [0032] and [0035]).
With regard to claims 12 and 15, the uniformity property is evaluated based on the impedance measured in accordance with the frequency and the frequency of the AC signal applied (Paragraphs: [0032], [0035] and [0036]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed, of the limitation of storing unit configured to store, for each of a plurality of reference liquids providing references for the mixture, correlation information indicating a correlation between an imaginary number component of impedance of the reference liquid and the frequency of the AC signal; and an evaluation index for evaluating the uniformity property, wherein the processing unit selects, from the storing unit, correlation information that corresponds to the correlation information generated based on the impedance measured by the measurement unit and calculates the evaluation index linked to the selected correlation information.  This limitation is found in claim 9 is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
 Von Maydell (US 20170071500 A1) teaches an acquisition device for electrical impedance analysis .

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858